Case: 3:18-cv-00113-JG Doc #: 16 Filed: 02/17/21 1 of 2. PageID #: 826



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-----------------------------------------------------------
                                                      :
ZACHARY JACKSON,                                      :
                                                      :             CASE NO. 1:18-cv-113
                                                      :
           Petitioner,                                :
                                                      :
vs.                                                   :             OPINION AND ORDER
                                                      :             [Resolving Doc. 1]
JEFFREY B. NOBLE,                                     :
Warden, London Correctional                           :
Institution,                                          :
                                                      :
           Respondent.                                :
                                                      :
------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          On January 16, 2018, Petitioner Zachary Jackson, an Ohio inmate serving an 11-year

aggregate sentence for rape, domestic violence, burglary, aggravated burglary, and violating

a protection order, petitioned this court for federal habeas corpus relief under 28 U.S.C. §

2254. 1 Petitioner argued only that his convictions were against the manifest weight of the

evidence. 2 The Court referred the matter to Magistrate Judge David A. Ruiz.

          On September 15, 2020, Magistrate Judge Ruiz issued a Report and Recommendation

(“R&R”) recommending Petitioner Jackson be denied § 2254 relief after finding that

Petitioner Jackson’s manifest weight claim was based on state law and thus was not

cognizable on federal habeas review. 3                         Alternatively, Magistrate Judge Ruiz construed

Petitioner Jackson’s claim as a cognizable sufficiency of the evidence claim and rejected it




1
    Doc. 1.
2
    Id.
3
    Doc. 15.
Case: 3:18-cv-00113-JG Doc #: 16 Filed: 02/17/21 2 of 2. PageID #: 827
Case No. 1:18-cv-113
Gwin, J.

on the merits. 4 Objections to that R&R were due by September 29, 2020. 5 Petitioner Jackson

filed no objections.

          The Federal Magistrates Act requires a district court to conduct a de novo review only

of those portions of an R&R to which the parties have made an objection. 6 Failure to timely

object waives a party’s right to appeal the magistrate’s report. 7 Where a party does not object

to the R&R, a district court may adopt it without review. 8

          Additionally, this Court has examined the petition and the return and finds Jackson’s

habeas petition fails.

          Accordingly, in light of Petitioner Jackson’s decision not to object to the R&R in this

case, the Court ADOPTS Magistrate Judge Ruiz’s R&R, incorporates it as if fully restated

herein, and DENIES Petitioner Jackson’s § 2254 habeas petition.

          IT IS SO ORDERED.

Dated: February 17, 2021                      s/     James S. Gwin
                                              JAMES S. GWIN
                                              UNITED STATES DISTRICT JUDGE




4
    Id.
5
    Id.
6
  28 U.S.C. § 636(b)(1).
7
  Thomas v. Arn, 474 U.S. 140, 154 (1985); Gerth v. Warden, Allen Oakwood Corr. Inst.,
938 F.3d 821, 827 (6th Cir. 2019).
8
  See Thomas, 474 U.S. at 149–50.
                                           -2-
